--------------------------------------------------------------------------------

Exhibit 10.2


THIS NOTE AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS PROVIDED HEREIN, MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFER, SALE, TRANSFER, PLEDGE OR
HYPOTHECATION IS PERMITTED UNDER RULE 144 OF THE ACT OR IS OTHERWISE EXEMPT FROM
SUCH REGISTRATION.
THIS NOTE AND THE INDEBTEDNESS EVIDENCED HEREBY ARE AND SHALL AT ALL TIMES BE
AND REMAIN SUBORDINATE IN RIGHT OF PAYMENT TO THE PRIOR PAYMENT IN FULL OF ALL
SENIOR DEBT (AS HEREINAFTER DEFINED) TO THE EXTENT AND IN THE MANNER SET FORTH
IN SECTION 2.7 HEREOF.
HEALTHWAYS, INC.
Convertible Senior Subordinated Note
$20,000,000                                             October 1, 2013
Healthways, Inc., a Delaware corporation ("Company"), for value received, hereby
promises to pay to CareFirst Holdings, LLC or its successors and permitted
assigns ("Holder"), the principal amount of Twenty Million Dollars ($20,000,000)
with interest on the unpaid principal balance hereof, all as hereinafter further
provided.
1.INVESTMENT AGREEMENT.  This Convertible Senior Subordinated Note (this "Note")
has been issued by Company pursuant to an Investment Agreement, dated as of
October 1, 2013, between Company and Holder (as it may be amended from time to
time in accordance with its terms, the "Investment Agreement").  Initially
capitalized terms not defined herein shall have the respective meanings assigned
to them in the Investment Agreement.
 
2.PAYMENTS.
 
2.1            Maturity.  If this Note has not previously been converted in
accordance with Section 3 or redeemed in accordance with Section 2.4, then the
entire outstanding principal of, and any accrued and unpaid interest on, this
Note shall be due and payable in full on October 1, 2019 (the "Maturity Date").
 
2.2            Interest.  Subject to the provisions of Section 2.3(b)(ii)
hereof, interest on this Note shall accrue from the date hereof until this Note
is paid in full at the rate of 4.75% per annum, and shall be payable quarterly
in arrears on March 31, June 30, September 30, and December 31 of each calendar
year, beginning on December 31, 2013, and, if this Note has not been fully
converted in accordance with the terms of Section 4 or redeemed in accordance
with Section 2.4, on the Maturity Date or any other date on which such unpaid
principal balance shall become due and payable in full (each such date being an
"Interest Payment Date").  Interest on this Note shall be computed (a) for any
full quarterly period, on the basis of a 360-day year of twelve 30-day months
and (b) for any period shorter than a full quarterly period, on the basis of a
30-day month and, for such periods of less than a month, the actual number of
days elapsed over a 30-day month.  If any Interest Payment Date would fall on a
day that is not a Business Day, the payment due on such Interest Payment Date
will be made on the next succeeding Business Day with the same force and effect
as if made on the Interest Payment Date.
 
2.3            No Prepayment.
(a)            Except as provided in Section 2.3(b) or in Section 2.4, Company
may not prepay all or any part of the principal of, or accrued and unpaid
interest on, this Note, without the prior written consent of Holder.
(b)            (i)            In the event that Company seeks to incur any
Senior Debt (including an amendment, restatement, renewal, extension or
refinancing of the Senior Credit Agreement or the indebtedness that is the
subject thereof) ("Additional Financing") and the new lender with respect to
such Additional Financing either (i) objects to the Maturity Date occurring
prior to the maturity of such Additional Financing, or (ii) as a result of the
existence of this Note imposes conditions, requirements or restrictions with
respect to such Additional Financing that Company, in its discretion, views as
unduly burdensome, Company may provide Holder with notice thereof (an
"Additional Financing Notice").

--------------------------------------------------------------------------------


(ii)            Within fifteen (15) Business Days of its receipt of an
Additional Financing Notice, Holder may notify Company in writing whether it has
determined (which notification and determination shall be made in Holder's sole
discretion) (A) to convert the outstanding principal of this Note and accrued
and unpaid interest thereon into Common Stock in accordance with the provisions
of Section 3 hereof; provided, however, that the Conversion Amount for purposes
of Section 3 shall be increased by the amount of the Interest Make-Whole (as
hereinafter defined), or (B) to extend the Maturity Date to a date that is six
(6) months after the maturity of the Additional Financing; provided, however,
that in the event Holder chooses to extend the Maturity Date in accordance with
this Section 2.3(b)(ii)(B), from the date of the consummation of the Additional
Financing until this Note is paid in full, interest on this Note shall accrue at
a fixed per annum rate equal to the greater of (x) sum of (I) the then-current
yield on U.S. Treasury securities whose maturity most nearly corresponds to the
maturity of this Note, as extended, plus (II) 3.595%, and (y) 4.75%.  Any such
conversion or extension made pursuant to this Section 2.3(b)(ii) shall be
effective upon the consummation of the Additional Financing.


(iii)            In the event Holder shall not have provided Company with the
notice described in Section 2.3(b)(ii) within fifteen (15) Business Days of its
receipt of an Additional Financing Notice, or if Holder notifies Company within
such 15 Business Day period that it chooses not to elect either of the options
described in such Section, Company shall notify Holder in writing within five
(5) days of the first to occur of (A) the expiration of such 15 Business Day
period or (B) the giving of such notice by Holder whether Company has determined
(which determination shall be made in Company's sole discretion) (1) to continue
this Note under its existing terms, or (2) to redeem this Note.  Any such
redemption shall occur upon the consummation of the Additional Financing by
Company (x) paying to Holder the sum of (I) the outstanding principal of, and
any accrued and unpaid interest on, this Note accrued to, but excluding, the
date of such prepayment, plus (II) the net present value of the interest that
would have been paid under the Note from the date of prepayment through the
Maturity Date calculated at an annual discount rate of 2.00% (the "Interest
Make-Whole"), and (y) issuing to Holder a warrant to purchase the number of
shares of Common Stock into which this Note would have been convertible
immediately prior to the consummation of the Additional Financing, such warrant
to have a term equal to the remaining term of this Note and an exercise price
equal to the Conversion Price (as hereinafter defined).  Such warrant shall
provide for net exercise and otherwise have terms substantially similar to the
warrants issuable under the Investment Agreement.
 
2.4            Conversion or Redemption on Change of Control.   Company shall
give written notice of any proposed Change of Control to Holder at least twenty
(20) Business Days before the consummation of such Change of Control.  Following
receipt of such notice from Company but in any event not less than five (5)
Business Days prior to the date of the proposed Change of Control, Holder shall
have the option, subject to and effective upon the consummation of the Change of
Control, to either (a) exercise its conversion rights in accordance with Section
3 by delivering to the Company written notice thereof, or (b) elect to require
Company to redeem this Note for cash in an amount equal to the outstanding
principal of, and any accrued and unpaid interest on, this Note accrued to, but
excluding, the date fixed for redemption (the "Redemption Price").  The
Redemption Price shall be due and payable in full upon the consummation of the
Change of Control.
 
2.5            Manner of Payment.  Payments of principal and interest on this
Note shall be made by wire transfer of immediately available funds to a bank
account designated by Holder for such purpose from time to time by written
notice to Company, in such currency of the United States as at the time of
payment shall be legal tender.
 
2.6            Obligations to Pay Unconditional.  The obligations to make the
payments provided for in this Note are absolute and unconditional and not
subject to any defense, setoff, counterclaim, rescission, recoupment or
adjustment whatsoever. Company hereby expressly waives demand and presentment
for payment, notice of nonpayment, notice of dishonor, protest, notice of
protest, bringing of suit and diligence in taking any action to collect any
amount called for hereunder, and shall be directly and primarily liable for the
payment of all sums owing and to be owing hereon, regardless of and without any
notice, diligence, act or omission with respect to the collection of any amount
called for hereunder.

--------------------------------------------------------------------------------

2.7            Subordination.
(a)            Payment Subordination.  Notwithstanding anything in this Note to
the contrary,  except as otherwise provided in this Section 2.7, Company hereby
agrees that it shall not make or permit any guarantor to make, and Holder hereby
agrees that it will not accept, any payment, distribution, redemption,
retirement, purchase or other acquisition of any Subordinated Debt (in each
case, whether in cash, securities or other property or by set-off or
recoupment), until all Senior Debt has been Finally Paid, other than (i) any
increases to the principal amount owing under this Note resulting from the
compounding of interest or the payment of interest in kind rather than payment
in cash, securities or other property or by set-off or recoupment and
(ii) shares of Common Stock issued upon the conversion of this Note pursuant to
Section 2.3(b)(ii) or Section 3 (collectively, "Permitted Payments").
 Notwithstanding the foregoing, Company may make and permit any guarantor to
make, and Holder may accept, the payments of principal and interest expressly
provided for in Section 2 of this Note, subject to the following terms and
conditions:
 
(i)            The Company shall not make any payment in respect of the
Subordinated Debt (other than Permitted Payments) if (x) a payment default on
any Senior Debt occurs and is continuing; or (y) the maturity of any Senior Debt
has been accelerated due to the occurrence of an event of default in accordance
with its terms; or (z) any other default (a "Non-Payment Default") occurs and is
continuing on Designated Senior Debt that permits the holders of such Designated
Senior Debt to accelerate its maturity and Holder (with a copy to Company)
receives a notice of such default (a "Payment Blockage Notice") from a holder of
such Designated Senior Debt or a Representative thereof.  For avoidance of
doubt, the issuance of a Payment Blockage Notice shall not in and of itself
preclude the taking of Subordinated Debt Enforcement Actions, which are subject
to the provisions of Section 2.7(d) hereof.
 
(ii)            Payments on the Subordinated Debt shall be resumed (including
any missed payments) (A) in the case of a payment default on or acceleration of
any Senior Debt, on the date on which such default is cured or waived and any
such acceleration is rescinded or on which such Senior Debt is Finally Paid;
provided that Company may pay the Subordinated Debt without regard to the
foregoing if Company and Holder receive written notice from the holder(s) of
such Senior Debt or the Representative thereof approving such payment; and (B)
in case of a Non-Payment Default on any Designated Senior Debt, the earliest of
(1) the date on which such default is cured or waived or on which such Senior
Debt is Finally Paid, (2) 180 days after the date on which the applicable
Payment Blockage Notice is received or (3) the date Holder and Company receive a
notice from the holder(s) of such Designated Senior Debt or the Representative
thereof rescinding the Payment Blockage Notice, unless in the case of
clauses (2) and (3) the maturity of any Designated Senior Debt has been
accelerated and such amounts owing under such Designated Senior Debt have not
been paid.
 
(iii)            In no event shall the total number of days during which any
Payment Blockage Notice may be in effect exceed one hundred eighty (180) days
during any period of three hundred sixty-five (365) consecutive days.


(iv)            Not more than six (6) Payment Blockage Notices may be given
during the term of this Note.


(v)            No Non-Payment Default that is known to any holder(s) of
Designated Senior Debt or the Representative thereof and that existed or was
continuing on the date of delivery of any Payment Blockage Notice from such
holder(s) or Representative shall be, or be made, the basis for a subsequent
Payment Blockage Notice unless such default has been cured or waived for a
period of not less than 60 days.


(b)            Subordination in the Event of Bankruptcy, Dissolution, Etc.
 (i) In the event of any Proceeding: (A) all Senior Debt shall first be Finally
Paid before any payment or distribution of any kind, whether direct or indirect
(by set-off, recoupment or otherwise) and whether in cash, securities or other
property, shall be made in respect of Subordinated Debt, and (B) any payment or
distribution of assets of any kind that would otherwise (but for this
Section 2.7) be payable or deliverable on account of Subordinated Debt shall be
paid or delivered directly to the Senior Agent for the benefit of the holders of
the obligations under the Senior Credit Agreement until Finally Paid, and
thereafter to the holders of any other Senior Debt or the Representative thereof
for application to and payment of such Senior Debt until all Senior Debt shall
have been Finally Paid, and thereafter as directed in writing by Company or
other appropriate authority.  So long as the Senior Credit Agreement is
outstanding, the Senior Agent shall be deemed to be the Representative of the
holders of Senior Debt for purposes of this Section 2.7(b), and all payments and
distributions shall be turned over to the Senior Agent who shall apply such
payments as provided in clause (B) of the preceding sentence.

--------------------------------------------------------------------------------

(ii)            In the event of any Proceeding, if Holder shall fail to do so at
least thirty (30) days prior to any bar date therefor, Holder hereby irrevocably
authorizes and empowers the holders of Senior Debt and their Representatives (in
their own names, in the name of such Representatives, in the name of Holder or
otherwise) for the benefit of the holders of Senior Debt, to demand, sue for,
collect and receive every payment or distribution referred to in respect of the
Subordinated Debt of such and to file appropriate claims or proofs of claim and
take such other action as it may deem necessary or advisable for the exercise or
enforcement of any of the rights or interests of Holder in respect of any
Subordinated Debt.  The holders of Designated Senior Debt and their
Representatives shall have the right, but are not obligated to, vote the claim
of Holder in any Proceeding.  In the event the holders of the Designated Senior
Debt or their Representatives vote any claim in accordance with the authority
granted hereby, Holder shall not be entitled to change or withdraw such vote.
 Holder agrees to execute and deliver to the holders of Designated Senior Debt
or their Representatives such powers of attorney, assignments or other
instruments as the holders of Designated Senior Debt may reasonably request to
enable them to accomplish the matters set forth in this paragraph.
 Notwithstanding anything to the contrary herein contained, subject to the
provisions of this Section 2.7(b)(ii) Holder retains the right to file and
defend proofs of claim in any Proceeding and in no event shall any such action
be deemed to be a Subordinated Debt Enforcement Action.
(c)            Turnover of Improper Payments.  In the event that,
notwithstanding the foregoing, any payment or distribution of assets of Company
or any guarantor of any kind or character, whether direct or indirect (by
set-off, recoupment or otherwise) and whether in cash, property or securities,
shall be received by any Holder on account of the Subordinated Debt in violation
of the provisions of this Note and before all Senior Debt is Finally Paid, such
payment or distribution shall be received and held in trust by such Holder for
the benefit of the holders of Senior Debt, or their Representatives, first, for
the benefit of the Designated Senior Debt until Finally Paid, and then for the
benefit of the remainder of the Senior Debt, ratably according to the respective
amounts of Senior Debt held or represented by each, to the extent necessary to
make payment in full in cash of all such Senior Debt.   So long as the Senior
Credit Agreement is outstanding, the Senior Agent shall be deemed to be the
Representative of the holders of Senior Debt for purposes of this
Section 2.7(c), and all payments and distributions shall be turned over to the
Senior Agent who shall apply such payments to Senior Debt until all Senior Debt
has been Finally Paid and thereafter as directed in writing by Company.
 
(d)            Acceleration of Note; Holder Remedies.  Holder shall not take any
Subordinated Debt Enforcement Action prior to the earliest to occur of:
 
(i)        the passage of one hundred eighty (180) days from the latest that
each holder of Designated Senior Debt (or the Representative thereof) has
received a Subordinated Default Notice from Holder if the Subordinated Default
described therein shall not have been cured or waived within such period;
 
(ii)        acceleration of the maturity of any of the Senior Debt in a
principal amount exceeding $10,000,000 (provided, however, that if any such
acceleration of Senior Debt is thereafter rescinded, then all Subordinated Debt
Enforcement Actions taken by Holder shall likewise be rescinded unless Holder
shall have the right to take any Subordinated Debt Enforcement Action under any
other clause of this subsection (d); provided, further, that such rescission
shall not affect the running of the one hundred eighty (180) day period under
clause (i) above to the extent the Subordinated Default giving rise thereto is
not based on an acceleration of the corresponding Designated Senior Debt);
 
(iii)       the occurrence of a Proceeding (provided, however, that if such
Proceeding is dismissed, the corresponding prohibition against Holder taking any
Subordinated Debt Enforcement Action shall automatically be reinstated as of the
date of dismissal as if such Proceeding had not been initiated, unless Holder
shall have the right to take any Subordinated Debt Enforcement Action under
another clause of this subsection (d); provided, further, that such
reinstatement shall not affect the running of the one hundred eighty (180) day
period under clause (i) above to the extent the Subordinated Default giving rise
thereto is not based on the initiation of such Proceeding);
 
(iv)        the institution or commencement, by any holder of Designated Senior
Debt or any Representative thereof, of any action under the provisions of any
state or federal law, including, without limitation, the Uniform Commercial
Code, or under any contract or agreement, to, with respect to such Designated
Senior Debt, enforce, foreclose upon, take possession of or sell any material
portion of the collateral securing Designated Senior Debt (other than any action
by any such holder or Representative to take "control" of any deposit account or
securities account of the Company or any of its Subsidiaries);
 
(v)        the stated final maturity of the Subordinated Debt (i.e., October 1,
2019 or such later date as Holder and the Company may expressly agree in writing
and otherwise in accordance with the terms of this Note);  and

--------------------------------------------------------------------------------

(vi)        the date on which all Senior Debt is Finally Paid;
 
provided, that in all of such cases under the foregoing clauses (i) through (v),
any payments or other proceeds of any Subordinated Debt Enforcement Action
obtained by Holder shall in any event be received and held in trust by such
Holder for the benefit of the holders of Senior Debt, or their Representatives,
first, for the benefit of the holders of the Designated Senior Debt until
Finally Paid, and then for the benefit of the holders of all other Senior Debt
in accordance with the respective amount of Senior Debt held or represented by
each, to the extent necessary to make payment in full in cash of all such Senior
Debt.  So long as the Senior Credit Agreement is outstanding, the Senior Agent
shall be deemed to be the Representative of the holders of Senior Debt for
purposes of this proviso, and all payments and distributions shall be turned
over to the Senior Agent who shall apply such payments to Senior Debt until all
Senior Debt has been Finally Paid, and thereafter to Holder until the
indebtedness evidenced hereby has been fully and finally paid and thereafter as
directed in writing by Company.
Holder shall give not less than ten (10) Business Days' written notice to each
holder of Designated Senior Debt (or the Representative thereof) prior to taking
any Subordinated Debt Enforcement Actions pursuant to clause (i) above, which
notice may be given during such one hundred eighty (180) day period.
(e)            Subrogation.  Each Holder waives any subrogation rights that it
may have with respect to Senior Debt until such time that all Senior Debt is
Finally Paid, at which point Holder shall be immediately subrogated to the
rights of the holders of Senior Debt (to the extent of payments and
distributions made to such holders of Senior Debt pursuant to the provisions of
this Section 2.7) to receive payments and distributions on account of Senior
Debt until all amounts owing on account of Subordinated Debt shall be paid in
full.  No payments or distributions on account of Senior Debt that Holder shall
receive by reason of this subrogation, as between Company, any guarantor, any of
their respective creditors (other than the holders of Senior Debt) and Holder,
shall be deemed to be a payment on account of any Subordinated Debt and, for
purposes of such subrogation, no payments or distributions to the holders of
Senior Debt to which Holder would be entitled except for the provisions of this
Section 2.7, and no payment over pursuant to the provisions of this Section 2.7
to the holders of Senior Debt or their Representatives by Holder, as between
Company, any guarantor, any of their respective creditors (other than the
holders of Senior Debt) and Holder, shall be deemed to be a payment on account
of any Senior Debt, it being understood that the provisions of this Section 2.7
are intended solely for the purpose of defining the relative rights of Holder,
on the one hand, and the holders of Senior Debt, on the other hand.
 
(f)            Reinstatement.  The provisions of this Section 2.7 shall continue
to be effective or be reinstated, as the case may be, if at any time any payment
in respect of any Senior Debt is rescinded or must otherwise be returned by any
holders of Senior Debt or their Representatives (including, without limitation,
in the event of any Proceeding), all as though such payment had not been made.
 Without limitation to the foregoing, in the event that any Senior Debt is
avoided, disallowed or subordinated pursuant to Section 548 of the U.S.
Bankruptcy Code or any applicable state fraudulent conveyance laws, whether
asserted directly or under Section 544 of the U.S. Bankruptcy Code, the
provisions of this Section 2.7 shall continue to be effective or be reinstated,
as the case may be.
 
(g)            Instrument Legend.  This Note and all other instruments (and all
replacements thereof) evidencing the Subordinated Debt or any part thereof shall
be inscribed with a legend, in the form appearing on the first page of this
Note, conspicuously indicating that the payment thereof is subordinated to the
payment of Senior Debt pursuant to the provisions of this Section 2.7.
 
(h)            Subordination Not Impaired.  All rights of the holders of Senior
Debt and all agreements and obligations of Holder hereunder shall remain in full
force and effect irrespective of (i) any amendment, modification, waiver or
consent of any term or provision set forth in any Senior Debt Document; (ii) any
increase or decrease in the amount of Senior Debt, or any change in the time,
manner or place of payment of, or any other term of, all or any portion of the
Senior Debt; (iii) any change, release or non-perfection of any security
interest in or lien on any collateral securing all or any portion of the Senior
Debt, or any amendment or waiver of or consent to the departure from, any
guaranty for all or any part of the Senior Debt; or (iv) any circumstances that
might otherwise constitute a defense available to, or a discharge of, Company or
any guarantor in respect of any of the Senior Debt, or a defense available to,
or a discharge of, any Holder in respect of its obligations under this Note.

--------------------------------------------------------------------------------

(i)            Continuing Subordination.  This Section 2.7 shall constitute a
continuing offer to all Persons who become holders of, or continue to hold,
Senior Debt; and such holders are made obligees hereunder and third party
beneficiaries this Section 2.7; any one or more of them, and any Representative
thereof, may enforce such provisions, and all such holders shall be deemed to
have relied thereon.  The subordination effected by this Section 2.7 is a
continuing subordination; and each Holder hereby unconditionally waives notice
of the incurring of any Senior Debt or any part thereof and reliance by any
holders of Senior Debt upon the subordination contained herein.  Each Holder
acknowledges and agrees that the foregoing subordination provisions are, and are
intended to be, an inducement to and a consideration of the holders of Senior
Debt, whether such Senior Debt was created or acquired before or after the
incurrence or creation of any Subordinated Debt and whether such holders of
Senior Debt are now known or hereafter become known, and each holder of Senior
Debt shall be deemed conclusively to have relied upon such subordination
provisions in acquiring and holding, or in continuing to hold, such Senior Debt
and shall be entitled to enforce the provisions of this Section 2.7 directly as
if it were a party to this Note.   No right of any present or future holders of
Senior Debt to enforce subordination provisions contained in this Section 2.7
shall at any time be prejudiced or impaired by any act or failure to act on the
part of Company or by any noncompliance by Company with the terms of this Note.
 
(j)            No Impairment.  Nothing contained herein is intended to or shall
impair, as between Company, its creditors (other than the holders of Senior
Debt) and Holder, the obligation of Company, which is absolute and
unconditional, to pay to Holder, subject to the rights of the holders of Senior
Debt, this Note, as and when the same shall become due and payable in accordance
with its terms, or is intended to or shall affect the relative rights of the
holders and creditors of Company other than the holders of Senior Debt, nor
shall anything herein or therein prevent Holder from exercising all remedies
otherwise permitted by applicable law or under the terms of this Note subject to
this Section 2.7 and the rights of the holders of Senior Debt.
 
(k)            Unsecured.  No collateral or security shall be granted to secure
this Note or any guaranty hereof without the prior written consent of the Senior
Agent.  In the event that Holder obtains any collateral or security in violation
of this subsection (k), the grant of such collateral or security shall be void
and shall be immediately and automatically released when purported to be granted
without further action of any Person.  In furtherance of the foregoing, Holder
(i) shall (or shall cause its agent) to promptly execute and/or deliver to any
Representative such termination statements and releases as such Representative
shall request to effect the release of the collateral or security of Holder in
such collateral,  (ii) shall be deemed to have authorized Senior Agent and any
other Representative to file any and all termination statements required by
Senior Agent or such other Representative in respect of any such liens and
(iii) hereby irrevocably appoints Senior Agent and each other Representative as
its attorney-in-fact, with full authority in the place and stead of Holder and
in the name of Holder or otherwise, to execute and deliver any document or
instrument that Holder may be required to deliver pursuant to this
subsection (k).
 
(l)            No Amendment; Third Party Beneficiary.  This Note may not be
amended in any manner that is adverse to holders of the Designated Senior Debt
(which, for avoidance of doubt, shall include (x) any increase in the interest
payable in respect thereof other than pursuant to the provisions of Section
2.3(b)(ii) hereof and (y) any reduction in the term to maturity) without the
prior written consent of the holders of Designated Senior Debt or their
Representatives; provided, however, that (i) any amendment to the provisions of
this Section 2.7 shall in any event require the prior written consent of the
holders of Designated Senior Debt or their Representatives, and (ii) any
extension of the maturity of this Note or any increase in the rate at which
interest accrues on the principal balance of this Note made in accordance with
the provisions of Section 2.3(b)(ii) hereof shall be permitted without the
consent of the holders of Designated Senior Debt or their Representatives.  All
holders of Senior Debt shall be third party beneficiaries of the provisions of
this Section 2.7, entitled to rely on such provisions as if parties to this
Note.
 
(m)            Company Representations, Warranties and Covenants with respect to
the Senior Debt.  Company (i) represents and warrants to Holder that it has
either disclosed in a publicly available filing with the Securities and Exchange
Commission ("SEC") or otherwise disclosed to Holder in writing the identity of
all holders of all Senior Debt and the amount of Senior Debt held by each such
holder, in each case as of the date of this Note, and (ii) covenants and agrees
that until such time as this Note has been converted in accordance with the
provisions of Section 3 hereof or paid in full in cash (or other payment
satisfactory to Holder), Company will, to the extent not previously disclosed by
Company in a publicly available filing with the SEC, (A) promptly provide to
Holder such information concerning the principal amount, terms, maturity and
identities of the holders (or their trustee(s), agent(s) or representative(s))
of Senior Debt as Holder may from time to time reasonably request, and (B)
promptly notify Holder in writing of (1) any default or event of default under
any Senior Debt Document, and (2) any acceleration of the maturity of any of the
Senior Debt.
 
(n)            Definitions.            For the purpose of this Note, the
following terms shall have the specified meanings:
 
"Debt" of any Person at any date means

--------------------------------------------------------------------------------

(1)            all indebtedness of such Person for borrowed money;
(2)            all obligations of such Person evidenced by credit agreements,
notes, bonds, debentures or other similar instruments;
(3)            all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit or similar
facilities in respect of Debt; provided, however, that in all events all
obligations of the Company and its Subsidiaries in respect of acceptances,
letters of credit or other similar facilities issued pursuant to the Senior
Credit Agreement or any other credit agreement shall be Debt; and
(4)            all guaranty obligations of such Person in respect of the Debt of
another Person.
Notwithstanding the foregoing, the Debt of a Person does not include:


(1)
any obligation of such Person for the deferred purchase price of property or
services (including any indebtedness created or arising under any conditional
sale or other title retention agreement);

(2)            any capitalized lease obligations of such Person or any
indebtedness of such Person incurred to finance all or any part of the
acquisition cost of any fixed assets;
(3)            any obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any equity interests in such
Person or any other Person or any warrants, rights or options to acquire such
equity interests;
(4)            any liability for federal, state, local or other taxes owed or
owing by such Person;


(5)            any intercompany indebtedness of such Person or any of its
subsidiaries to such Person or any of its affiliates;


(6)            any trade payables; or


(7)            any indebtedness that is classified as non-recourse in accordance
with generally accepted accounting principles or any unsecured claim arising in
respect thereof by reason of the application of Section 1111(b)(1) of the
Bankruptcy Code.


"Designated Senior Debt" means:


(1)            all indebtedness and other obligations of Company and its
Subsidiaries under or in connection with the Senior Credit Agreement; and


(2)            after all indebtedness and other obligations under or in
connection with the Senior Credit Agreement have been Finally Paid, any other
Senior Debt the principal amount of which is $25.0 million or more and that has
been designated by the Company in a written notice provided to Holder as
"Designated Senior Debt."


"Finally Paid," when used in connection with Senior Debt, means the full payment
in cash (or other payment satisfactory to the holders of Senior Debt) and
satisfaction of the Senior Debt (other than indemnity obligations under the
Senior Debt Documents that are not then due and payable or for which any events
or claims in respect thereof have not occurred or been asserted) and the
irrevocable termination of all commitments to provide financing or other credit
accommodations under the Senior Debt Documents.
 
"Proceeding" shall mean (i) any insolvency, bankruptcy, receivership,
liquidation, reorganization, readjustment, composition or other similar
proceeding relating to Company, its Subsidiaries or any of their properties,
whether voluntary or involuntary, (ii) any proceeding for any liquidation,
dissolution or other winding-up of Company or any of its Subsidiaries, whether
voluntary or involuntary, and regardless of whether involving insolvency or
bankruptcy proceedings, or (iii) any assignment for the benefit of creditors or
marshaling of assets of Company or any of its Subsidiaries, or the appointment
of a trustee, receiver, sequestrator, custodian or similar official for Company,
its Subsidiaries or any of their properties.

--------------------------------------------------------------------------------


"Representative" shall mean (i) with respect to the Senior Debt under the Senior
Credit Agreement, Senior Agent, and (ii) with respect to any other Senior Debt,
any trustee, agent or representative for the holder(s) of such Senior Debt that
has been identified by the Company in a written notice provided to Holder.
 
"Senior Agent" shall mean SunTrust Bank, as administrative agent under the
Senior Credit Agreement, together with its successors and assigns.


"Senior Credit Agreement" shall mean that certain Fifth Amended and Restated
Credit Agreement, dated as of June 8, 2012, by and among Company, the lenders
from time to time parties thereto and the Senior Agent, as amended, restated,
refinanced, extended, renewed, supplemented or otherwise modified from time to
time.
 
"Senior Debt" shall mean:


(1)            all indebtedness of Company or any of its Subsidiaries under or
in connection with the Senior Credit Agreement or under any other credit
facilities;


(2)            any other Debt of Company or any of its Subsidiaries owed to any
Person other than Holder, unless such Debt is subordinated in right of payment
to any other Debt of Company; and


(3)            with respect to each of the items listed in the preceding
clauses (1) and (2), all indebtedness, guaranties and obligations owed by
Company or any of its Subsidiaries pursuant to or in connection therewith,
including without limitation, all principal, interest (including any interest
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or like proceeding relating to Subsidiaries of
Company, regardless of whether such claim is permitted or allowed in such
proceeding), reimbursement obligations, prepayment premium, fees, expenses,
indemnification payments, costs and expenses (including all fees and expenses of
counsel to any holders of Senior Debt), in each case whether direct or indirect,
absolute or contingent, liquidated or unliquidated, now existing or hereafter
arising, and all obligations and liabilities incurred in connection with
collecting and enforcing the foregoing, together with all renewals, extensions,
modifications or refinancings thereof.


"Senior Debt Document" shall mean, with respect to any Senior Debt, any
instrument, document or agreement evidencing or securing any of such Senior
Debt, in each case as amended, restated, extended, renewed, supplemented or
otherwise modified from time to time.
 
"Subordinated Debt" shall mean all indebtedness and obligations owed by Company
and all of its Affiliates and Subsidiaries, if any, to Holder incurred pursuant
to or in connection with this Note and all guarantees of such indebtedness and
obligations, including without limitation, all principal, interest, fees,
expenses, indemnification payments, costs and expenses (including all fees and
expenses of counsel to Holder incurred pursuant to this Note), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising, and all obligations and liabilities incurred in connection
with collecting and enforcing the foregoing, together with all renewals,
extensions, modifications or refinancings thereof.


"Subordinated Debt Enforcement Action" means  (a) to take from or for the
account of the Company or any of its Subsidiaries or any other Person, by
set-off or in any similar manner, the whole or any part of any moneys that may
now or hereafter be owing by the Company with respect to the Subordinated Debt,
(b) to sue for payment of, or to initiate or participate with others in any
suit, action or proceeding against the Company or any other Person to
(i) enforce payment or performance of or to collect the whole or any part of the
Subordinated Debt or (ii) commence judicial or non-judicial enforcement of any
of the rights and remedies under the this Note or any documents or agreements
executed in connection herewith or applicable law with respect to the
Subordinated Debt, including, without limitation, the commencement of a
Proceeding, (c) to accelerate the Subordinated Debt, (d) to exercise any put
option or to cause the Company to honor any redemption or mandatory prepayment
obligation under any Subordinated Debt Document (other than a conversion under
Section 3 hereof), (e) to notify account debtors or directly collect accounts
receivable or other payment rights of the Company, (f) to take any action under
the provisions of any state or federal law, including, without limitation, the
Uniform Commercial Code, or under any contract or agreement, to, with respect to
the Subordinated Debt, enforce, foreclose upon, take possession of or sell any
property or assets of the Company or any other Person, (g) to exercise in any
other manner any remedies with respect to the Subordinated Debt set forth in
this Note or any document or agreement executed in connection herewith or that
otherwise might be available to Holder at law, in equity, pursuant to judicial
proceeding or otherwise or (h) commence any legal proceedings or actions against
or with respect to the Company or any of the Company's assets for the purpose of
effecting or facilitating any of the actions described in clauses (a) through
(g) above.

--------------------------------------------------------------------------------

"Subordinated Default" means a default in the payment of the Subordinated Debt,
or performance of any term, covenant or condition contained in this Note or any
document or agreement executed in connection herewith or the occurrence of any
other event or condition constituting an event of default under this Note, in
each case in respect of which all applicable grace and cure periods with respect
thereto have lapsed.


"Subordinated Default Notice" means a written notice to Senior Agent pursuant to
which Senior Agent is notified of the existence of a Subordinated Default, which
notice incorporates a reasonably detailed description of such Subordinated
 Default.
 
3.CONVERSION.  This Note shall be convertible into shares of Company's common
stock, par value $0.001 per share (the "Common Stock"), on the terms and
conditions set forth in this Section 3.
 
3.1            Conversion Right.  At any time, and from time to time, on or
after the date hereof, Holder shall be entitled to convert any portion of the
outstanding and unpaid Conversion Amount (as hereinafter defined) into fully
paid and non‑assessable shares of Common Stock in accordance with Section 3.3
(the "Shares"), at the Conversion Rate (as hereinafter defined).  No fractional
shares shall be issued upon conversion of this Note, and any portion of the
Conversion Amount that otherwise would be convertible into a fractional share
shall be paid in cash in an amount based on the Conversion Price.  Company shall
pay any and all stock transfer, stamp, documentary and similar taxes (excluding
any taxes on the income or gain of Holder) that may be payable with respect to
the issuance and delivery of the Shares to Holder upon conversion of any
Conversion Amount.
 
3.2            Conversion Rate. The number of Shares issuable upon conversion of
any Conversion Amount pursuant to Section 3.1 (the "Conversion Rate") shall be
determined by dividing (x) the Conversion Amount by (y) the Conversion Price.
(a)
"Conversion Amount" means the sum of (i) the portion of the principal to be
converted and (ii) accrued and unpaid interest with respect to such principal
to, but excluding, the Conversion Date.

(b)
"Conversion Price" means $22.41 per Share, subject to adjustment as provided
herein.

3.3            Procedure for Conversion.  To convert any Conversion Amount into
Shares on any date (a "Conversion Date"), Holder shall (a) transmit by facsimile
or otherwise in accordance with Section 9.2, for receipt on or prior to 4:00
p.m., New York City time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Appendix I (the "Conversion Notice")
to Company and (b) cause this Note to be delivered to Company as soon as
reasonably practicable on or following such date (but no later than within two
Business Days following the date on which the Conversion Notice is given). On or
before 4:00 p.m., New York City time, on the first Business Day following the
date of receipt of a Conversion Notice, Company shall transmit by facsimile or
otherwise in accordance with Section 9.2 a confirmation of receipt of such
Conversion Notice to Holder (at the facsimile number provided in the Conversion
Notice) and Company's transfer agent, if any.  On or before 4:00 p.m., New York
City time, on the third Business Day following the date of receipt of a
Conversion Notice, Company shall issue and deliver to the address as specified
in the Conversion Notice, a certificate (or non-certificated Shares represented
by book-entry on the records of Company or Company's transfer agent (the
"Book-Entry Shares")), registered in the name of Holder or its designee, for the
number of Shares to which Holder shall be entitled. Company shall, as soon as
reasonably practicable and in no event later than three Business Days after
receipt of this Note and at its own expense, issue and deliver to Holder a new
Note representing the outstanding principal not converted. The Person(s)
entitled to receive the Shares issuable upon a conversion of this Note shall be
treated for all purposes as the record holder or holders of such Shares on the
Conversion Date.
 
4.ADJUSTMENTS TO THE CONVERSION SHARES.
 
4.1            Stock Dividends, Splits, Etc.  If, at any time while this Note is
outstanding, Company declares or pays a dividend or other distribution on the
outstanding shares of the Common Stock payable in additional shares of the
Common Stock or other securities (including rights to acquire securities), then
upon exercise or conversion of this Note, for each Share acquired, Holder shall
receive, without cost to Holder, the total number of shares of Common Stock or
the total number and kind of other securities, as applicable, to which Holder
would have been entitled had Holder held such Shares as of the date on which a
record is taken for such dividend or other distribution.  If Company subdivides
the outstanding shares of the Common Stock by reclassification or otherwise into
a greater number of shares, the number of Shares purchasable hereunder shall be
proportionately increased and the Conversion Price shall be proportionately
decreased as of the date on which a record is taken for such subdivision.  If
the outstanding shares of the Common Stock are combined or consolidated, by
reclassification or otherwise, into a lesser number of shares, the Conversion
Price shall be proportionately increased and the number of Shares shall be
proportionately decreased as of the date on which a record is taken for such
combination or consolidation.

--------------------------------------------------------------------------------

4.2            Reorganization, Reclassification, Exchange, Conversion or
Substitution.  Upon any reorganization, reclassification (other than a
subdivision, combination or consolidation referred to in Section 4.1), exchange,
conversion, substitution or similar event affecting the outstanding shares of
the Common Stock at any time while this Note is outstanding, Holder shall be
entitled to receive, upon conversion of this Note, the number and kind of
securities and property that Holder would have received for the Shares if this
Note had been converted in full immediately before such reorganization,
reclassification, exchange, conversion, substitution or similar event, at an
aggregate Conversion Price not exceeding the aggregate Conversion Price in
effect as of immediately prior thereto.  Promptly following written request from
Holder, Company or its successor shall issue to Holder a certificate pursuant to
Section 4.5 setting forth the number, class and series or other designation of
such new securities or other property issuable upon conversion of this Note as a
result of such reorganization, reclassification, exchange, conversion,
substitution or similar event.  The provisions of this Section 4.2 shall
similarly apply to successive reorganizations, reclassifications, exchanges,
conversions, substitutions, and similar events.
 
4.3            Distributions.  If Company, at any time while this Note is
outstanding, shall distribute to all holders of Common Stock evidences of its
indebtedness or assets (excluding (a) evidences of indebtedness and other assets
referred to in Section 4.1 or Section 4.2 above, and (b) dividends or
distributions paid in cash), then in each such case the Conversion Price shall
be adjusted by multiplying the Conversion Price in effect immediately prior to
the record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the denominator shall be the Closing Price
determined as of the record date mentioned above and of which the numerator
shall be such Closing Price on such record date less the then per share fair
market value at such record date of the portion of such evidences of
indebtedness or assets so distributed with respect to one outstanding share of
Common Stock as determined by the Company Board in good faith.
 
4.4            No Impairment.  Company shall not, by amendment of its
Certificate of Incorporation or through any reorganization, recapitalization,
transfer of assets, consolidation, merger, share exchange, dissolution, issue,
sale of securities, closing of its stockholder books and records, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed under this Note by Company, but shall at
all times in good faith assist in carrying out of all the provisions of this
Section 4 and in taking all such actions as may be necessary or appropriate to
protect Holder's rights under this Note against impairment.
 
4.5            Certificate as to Adjustments.  Upon each adjustment of the
Conversion Price, the Common Stock and/or number of Shares, or upon the
occurrence of any transaction or event described in this Section 4, Company
shall promptly notify Holder thereof in writing, and, at Company's expense,
promptly compute such adjustment, and furnish Holder with a certificate of its
Chief Financial Officer setting forth such adjustment and the facts upon which
such adjustment is based. Company shall, upon written request, furnish Holder a
certificate setting forth the Conversion Price, Common Stock and number of
Shares in effect upon the date thereof and the series of adjustments leading to
such Conversion Price, Common Stock and number of Shares.
 
5.EVENTS OF DEFAULT. The occurrence of any of the following events shall
constitute an event of default (an "Event of Default"):
 
(a)
A default in the payment of the principal of this Note, when and as the same
shall become due and payable, regardless of whether such payment is permitted
under Section 2.7.

(b)
A default in the payment of any interest on this Note, when and as the same
shall become due and payable, which default shall continue for 15 Business Days
after the date fixed for the making of such interest payment, regardless of
whether such payment is permitted under Section 2.7.

(c)
A default in the performance, or a breach, in either case in any material
respect, of any covenant or agreement of Company in this Note (other than a
default specified in clause (a) or (b) above) and continuance of such default or
breach for a period of 30 days after receipt by Company of written notice from
Holder as to such default or breach.

(d)
Any representation or warranty of Company made in this Note or the Investment
Agreement is proven not to have been true and correct in any material respect as
of the date of this Note.

--------------------------------------------------------------------------------

(e)
Failure by Company to deliver the Shares due upon exercise of Holder's
conversion rights in accordance with Section 3.

(f)
The entry by a court having jurisdiction in the premises of (i) a decree or
order for relief in respect of Company in a case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization or other
similar law or (ii) a decree or order adjudging Company as bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of Company under any
applicable federal or state law or (iii) appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of Company
or of any substantial part of its property, or ordering the winding up or
liquidation of its affairs, and the continuance of any such decree or order for
relief or any such other decree or order unstayed and in effect for a period of
60 consecutive days.

(g)
The commencement by Company of a voluntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by it to the entry of a decree or order for relief in
respect of Company in an involuntary case or proceeding under any applicable
federal or state bankruptcy, insolvency, reorganization or other similar law or
to the commencement of any bankruptcy or insolvency case or proceeding against
it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under any applicable federal or state law, or the
consent by it to the filing of such petition or to the appointment of or taking
possession by a custodian, receiver, liquidator, assignee, trustee, sequestrator
or other similar official of Company or of any substantial part of its property,
or the making by it of an assignment for the benefit of creditors, or the
admission by it in writing of its inability to pay its debts generally as they
become due, or the taking of corporate action by Company in furtherance of any
such action.

(h)
A default under any agreement or other instrument under which Company then has,
or has guaranteed or is otherwise liable for, outstanding indebtedness in the
aggregate amount of $10,000,000 and either (i) such default results from the
failure to pay any such indebtedness at its stated final maturity or (ii) such
default has caused the holder of such indebtedness to declare such indebtedness
to be due and payable prior to its stated final maturity, unless, within 30 days
after there has been given, by registered or certified mail, a written notice of
default under this clause (h) to Company by Holder, the defaulted payment
referred to in subclause (i) above shall have been made, waived or extended or
the default referred to in subclause (i) above shall have been cured, or the
acceleration of indebtedness referred to in clause (ii) above shall have been
rescinded, stayed or annulled or such indebtedness shall have been repaid in
full.

(i)
A final judgment for the payment of money in the aggregate amount of $10,000,000
or more (excluding any amounts covered by insurance) rendered against Company or
any of its Subsidiaries, which judgment is not paid, discharged, rescinded,
stayed or annulled within 60 days after (i) the date on which the right to
appeal thereof has expired if no such appeal has commenced, or (ii) the date on
which all rights to appeal thereof have been extinguished.

6.REMEDIES UPON DEFAULT.  If an Event of Default occurs and is continuing,
Holder may exercise any or all of the following rights and remedies, subject to
Section 2.7:
(a)
Declare the outstanding principal of, and any accrued and unpaid interest on,
this Note to be immediately due and payable, and upon such declaration, the
outstanding principal of, and any accrued and unpaid interest on, this Note
shall immediately be due and payable, without presentment, demand, protest or
any notice of any kind, all of which are expressly waived.

(b)
Exercise any and all other rights and remedies available to Holder and otherwise
available to creditors at law and in equity.

--------------------------------------------------------------------------------

7.TRANSFER.  This Note and the rights granted to Holder are transferable and
assignable, in whole or in part, upon surrender of this Note to Company for
registration of transfer, duly endorsed, or accompanied by a duly executed
written instrument of transfer in form satisfactory to Company; provided,
however, that (a) any transfer or assignment to an Affiliate of Holder shall be
subject to the conditions set forth in Sections 6.11, 7.1(e) and 8 of the
Investment Agreement and (b) during the Restricted Period, Holder shall not
transfer or assign this Note or the rights granted to Holder to any Person other
than an Affiliate of Holder.  Thereupon, this Note shall be reissued to, and
registered in the name of, the transferee, or a new Note for like principal
amount and interest shall be issued to, and registered in the name of, the
transferee. Interest and principal shall be paid solely to the registered holder
of this Note. Such payment shall constitute full discharge of Company's
obligation to pay such interest and principal. Company shall not have the right
to assign its rights or obligations hereunder or any interest herein.
 
8.REGISTRATION RIGHTS.  The shares of Common Stock issuable upon conversion of
this Note shall be "Registrable Common Shares" under that certain Registration
Rights Agreement, dated as of October 1, 2013, by and between Company and
Holder.
 
9.MISCELLANEOUS.
 
9.1            Lost or Destroyed Note.  Upon receipt of evidence reasonably
satisfactory to Company of the loss, theft, destruction or mutilation of this
Note and, in the case of any such loss, theft or destruction, upon delivery of
an indemnity agreement reasonably satisfactory in form and amount to Company,
or, in the case of any such mutilation, upon surrender and cancellation of this
Note, Company, at its expense, shall execute and deliver, in lieu thereof, a new
Note of like date and tenor.
 
9.2            Notices. All notices, demands, requests, consents or other
communications to be given or delivered under or by reason of the provisions of
this Note shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or: (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile during normal business
hours of the recipient, and if not sent during normal business hours, then on
the next Business Day, in each case with electronic confirmation of receipt,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) Business Day after deposit
with a nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt.  If any time period
for giving notice or taking action hereunder expires on a day that is not a
Business Day, the time period shall automatically be extended to the Business
Day immediately following such day.  Such notices, demands, requests, consents
and other communications shall be sent to the following parties at the following
addresses.


if to Company, to:


Healthways, Inc.
701 Cool Springs Boulevard
Franklin, TN  37067
Attention: General Counsel
Fax: 615-778-0486
Email:  Mary.Flipse@healthways.com


if to Holder, to:


CareFirst Holdings, LLC
1501 Clinton Street
Baltimore, Maryland 21224
Attention: Executive Vice President, General Counsel and Corporate Secretary
Fax: 410-505-6654
Email:  Meryl.Burgin@CareFirst.com

--------------------------------------------------------------------------------


if to Senior Agent, to:


SunTrust Bank
333 Peachtree Road NE, 7th Floor
Atlanta, Georgia 30326
Attention: Healthways Account Manager
Fax: (404) 926-5173

with a copy to:


SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Doug Weltz
Fax: (404) 495-2170


and


King & Spalding LLP
1180 Peachtree Street, N.W.
Atlanta, Georgia 30309
Attention: Carolyn Z. Alford
Fax: (404) 572-5100


9.3            Waivers.  The rights and remedies provided for herein are
cumulative and not exclusive of any right or remedy that may be available to
Holder whether at law, in equity, or otherwise.  No delay, forbearance, or
neglect by Holder, whether in one or more instances, in the exercise of any
right, power, privilege, or remedy hereunder or in the enforcement of any term
or condition of this Note shall constitute or be construed as a waiver thereof.
 No waiver of any provision hereof, or consent required hereunder, or any
consent or departure from this Note, shall be valid or binding unless expressly
and affirmatively made in writing and duly executed by Holder.  No waiver shall
constitute or be construed as a continuing waiver or a waiver in respect of any
subsequent breach, either of similar or different nature, unless expressly so
stated in such writing.
 
9.4            Specific Enforcement.  The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of Sections 2.4, 2.7,
3 and 4 of this Note were not performed in accordance with their specific intent
or were otherwise breached. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent or cure breaches of the
provisions of Sections 2.4, 2.7, 3 and 4 of this Note and to enforce
specifically the terms and provisions hereof, in addition to any other remedy to
which they may be entitled by law or equity.
 
9.5            Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.
 
9.6            Successors and Assigns.  Except as provided in Section 7, this
Note and the rights and obligations hereunder shall not be assigned, delegated,
or otherwise transferred (whether by operation of law, by contract, or
otherwise) without the prior written consent of the other party hereto;
provided, however, that Holder may, without obtaining the prior written consent
of Company, assign, delegate, or otherwise transfer its rights and obligations
hereunder to any Affiliate of Holder; and provided further that any such
assignment, delegation or transfer to an Affiliate of Holder shall not release
Holder of its obligations hereunder.  Company shall execute such
acknowledgements of such assignments in such form as Holder may from time to
time reasonably request.  Any attempted assignment, delegation, or transfer in
violation of this Section 9.6 shall be void and of no force or effect.
 
9.7            Amendments.  This Note may be amended, modified, or supplemented
only pursuant to a written instrument making specific reference to this Note and
signed by Company and Holder.

--------------------------------------------------------------------------------

9.8            Severability.  Whenever possible, each provision of this Note
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Note is held to be invalid or
unenforceable in any respect, such invalidity or unenforceability shall not
render invalid or unenforceable any other provision of this Note.
 
9.9            Descriptive Headings; No Strict Construction.  The descriptive
headings of this Note are inserted for convenience only and do not constitute a
substantive part of this Note. The parties to this Note have participated
jointly in the negotiation and drafting of this Note. If an ambiguity or
question of intent or interpretation arises, this Note shall be construed as if
drafted jointly by the parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Note. The parties agree that prior drafts of this Note
shall be deemed not to provide any evidence as to the meaning of any provision
hereof or the intention of the parties hereto with respect to this Note.
[signature page follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its duly authorized representative as of the date first above
written.




HEALTHWAYS, INC.


 
By:             /s/ Alfred Lumsdaine       
Name:           Alfred Lumsdaine
Title:              Executive Vice President, Chief Financial Officer





--------------------------------------------------------------------------------



APPENDIX I


CONVERSION NOTICE


Reference is made to the Convertible Senior Subordinated Note (the "Note")
issued to the undersigned by Healthways, Inc. ("Company"). In accordance with
and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
shares of Common Stock, par value $0.001 per share (the "Common Stock") of
Company, as of the date specified below.


Date of
Conversion:                                                                                                                


Aggregate Conversion Amount to be
converted:                                                                                                                                                                          


Please confirm the following information:


Conversion
Price:                                                                                                                


Number of shares of Common Stock to be
issued:                                                                                                                                                                          


Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:


Issue
to:                                                                                                              


                                                                                                                            



                                                                                                                            



                                                                                                                            



Facsimile
Number:                                                                                                                              


Authorization:                                                                                                                
By:
Title:
Dated:









--------------------------------------------------------------------------------



